Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Chung et al. U.S. Publication 2018/0289475 discloses a prosthetic heart valve, comprising a non-collapsible annular frame extending in a longitudinal direction between an inflow edge and an outflow edge, the frame having a plurality of annularly spaced commissure posts adjacent the
outflow edge, a flow direction through the frame extending from the inflow edge toward the outflow edge, the frame having a weakened portion such that the frame is expandable from an initial condition having a first diameter to an expanded condition having a second diameter larger than the first diameter when a radial outward force is applied to an inner surface of the frame; and a valve assembly connected to the frame and including a plurality of leaflets, wherein the frame comprises a first strut and a second strut connecting one of the plurality of annularly spaced commissure posts to the inflow edge. However, Chung et al. does not expressly disclose nor render obvious the frame includes a stabilizing strut extending between and connecting the first strut and the second strut and independent of the weakened portion. In addition, Chung et al. does not expressly disclose the stabilizing strut has a substantially U-shape, wherein the stabilizing strut has an apex positioned adjacent the weakened portion of the frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774